DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-7 and 18-24, in the reply filed on 5/3/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 19, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 8976090 B2) (hereinafter referred to as Yamamoto).
Regarding claim 18, Yamamoto teaches a display device (display panel 10A in Fig. 1 with circuitry of each pixel shown in Fig. 8 of Yamamoto) comprising a pixel (12 in Fig. 2 whose circuitry is shown in Fig. 8), the pixel comprising: 
a first transistor (T1 in Fig. 8), a second transistor (T2), a third transistor (T3), a first capacitor (C1), a second capacitor (C2), and a display element (organic EL element 11), 
the right S/D of T1) of the first transistor is electrically connected to one electrode (upper electrode of C1) of the first capacitor (the right S/D of T1 is connected to the upper electrode of C1 at point B), 
wherein the other electrode (lower electrode of C1) of the first capacitor is electrically connected to one of a source and a drain (the right S/D of T2) of the second transistor, a gate of the third transistor (the gate of T3), and one electrode (upper electrode of C2) of the second capacitor, 
wherein the other electrode (lower electrode of C2) of the second capacitor is electrically connected to one of a source and a drain (lower S/D of T3) of the third transistor, and 
wherein the other electrode of the second capacitor is electrically connected to the display element (as shown in Fig. 8, the lower electrode of C2 is connected to the organic EL element 11).  
Regarding claim 19, Yamamoto teaches all the limitations of the display device according to claim 18, and also teaches 
wherein the other of the source and the drain of the first transistor is electrically connected to a first wiring (DTL2 in Fig. 8 of Yamamoto) that supplies image data, and 
wherein the other of the source and the drain of the second transistor is electrically connected to a second wiring (DTL1 in Fig. 8 of Yamamoto) that supplies correction data.  
Regarding claim 23, Yamamoto teaches all the limitations of the display device according to claim 18, and also teaches wherein the other of the source and the drain of PSL in Fig. 8 of Yamamoto).  
Regarding claim 24, Yamamoto teaches all the limitations of the display device according to claim 18, and also teaches wherein the display element is an EL element (as taught in claim 18 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, as applied to claim 18 above, and further in view of Miyairi et al. (US 2010/0301326 A1) (hereinafter referred to as Miyairi).
Regarding claim 20, Yamamoto teaches all the limitations of the display device according to claim 18, but is silent as in teaching wherein a channel formation region of the second transistor comprises a metal oxide comprising In and Zn.  
Miyairi teaches a dual gate thin film transistor (430 in Fig. 1A of Miyairi).  The TFT comprises: a metal oxide semiconductor channel layer (405) which comprises a metal oxide comprising In and Zn (as described in [0033] of Miyairi); a first gate electrode (401) and a back gate electrode (470 as described in [0071] of Miyairi).
see [0071] of Miyairi).
Regarding claim 21, Yamamoto teaches all the limitations of the display device according to claim 18, but is silent as in teaching wherein a channel formation region of each of the first transistor, the second transistor, and the third transistor comprises a metal oxide comprising In and Zn.  
Miyairi teaches a dual gate thin film transistor (430 in Fig. 1A of Miyairi).  The TFT comprises: a metal oxide semiconductor channel layer (405) which comprises a metal oxide comprising In and Zn (as described in [0033] of Miyairi); a first gate electrode (401) and a back gate electrode (470 as described in [0071] of Miyairi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Miyairi’s dual gate TFT in all of transistors of Yamamoto’s display device in order to obtain higher reliability and lower variation in threshold voltage (see [0071] of Miyairi).
Regarding claim 22, Yamamoto teaches all the limitations of the display device according to claim 18, but is silent as in teaching wherein each of the first transistor, the second transistor, and the third transistor comprises a back gate.  
Miyairi teaches a dual gate thin film transistor (430 in Fig. 1A of Miyairi).  The TFT comprises: a metal oxide semiconductor channel layer (405) which comprises a metal oxide comprising In and Zn (as described in [0033] of Miyairi); a first gate electrode (401) and a back gate electrode (470 as described in [0071] of Miyairi).
see [0071] of Miyairi).

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Yamamoto et al. (US 8884852 B2) (hereinafter referred to as Yamamoto’852).
Regarding claim 1, Yamamoto teaches a display device (display panel 10A in Fig. 1 with circuitry of each pixel shown in Fig. 8 of Yamamoto) comprising a pixel (12 in Fig. 2 whose circuitry is shown in Fig. 8), the pixel comprising: 
a first transistor (T1 in Fig. 8), a second transistor (T2), a third transistor (T3), a first capacitor (C1), a second capacitor (C2), and a display element (organic EL element 11), 
wherein one of a source and a drain (the right S/D of T1) of the first transistor is electrically connected to one electrode (upper electrode of C1) of the first capacitor (the right S/D of T1 is connected to the upper electrode of C1 at point B), 
wherein the other electrode (lower electrode of C1) of the first capacitor is electrically connected to one of a source and a drain (the right S/D of T2) of the second transistor, a gate of the third transistor (the gate of T3), and one electrode (upper electrode of C2) of the second capacitor, 
lower electrode of C2) of the second capacitor is electrically connected to one of a source and a drain (lower S/D of T3) of the third transistor, and 
wherein the other electrode of the second capacitor is electrically connected to the display element (as shown in Fig. 8, the lower electrode of C2 is connected to the organic EL element 11).  
But Yamamoto is silent as in teaching that the pixel comprising: a fourth transistor, wherein the other electrode of the second capacitor is electrically connected to one of a source and a drain of the fourth transistor.
Yamamoto’852 teaches a display device with a pixel circuit (display device in Fig. 1 of Yamamoto’852 with pixel circuit 10 of each pixel shown in Fig. 6 of Yamamoto’852).  The signal from the rest of the circuit is passed to one of a source and a drain of a switching transistor (T22 in Fig. 6 of Yamamoto’852); the other S/D of the switching transistor is connected to the display element (organic EL element 1).  This switching transistor is controlled by a pulse (P22) from the controlling scanner (22) (see Fig. 7 and description in column 14 lines 16-45 of Yamamoto’852).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a fourth transistor (T22 of Yamamoto’852) controlled by a pulse signal from a scan driver (22) in order to provide control over the turning on/off of the display element.
Regarding claim 2, Yamamoto in view of Yamamoto’852 teaches all the limitations of the display device according to claim 1, and also teaches 
DTL2 in Fig. 8 of Yamamoto) that supplies image data, and 
wherein the other of the source and the drain of the second transistor is electrically connected to a second wiring (DTL1) that supplies correction data.  
Regarding claim 6, Yamamoto in view of Yamamoto’852 teaches all the limitations of the display device according to claim 1, and also teaches wherein the other of the source and the drain of the third transistor is electrically connected to a power supply line (PSL in Fig. 8 of Yamamoto).  
Regarding claim 7, Yamamoto in view of Yamamoto’852 teaches all the limitations of the display device according to claim 1, and also teaches wherein the display element is an EL element (as taught in claim 1 above).  
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Yamamoto’852, as applied to claim 1 above, and further in view of Miyairi.
Regarding claim 3, Yamamoto in view of Yamamoto’852 teaches all the limitations of the display device according to claim 1, but is silent as in teaching wherein a channel formation region of the second transistor comprises a metal oxide comprising In and Zn.  
Miyairi teaches a dual gate thin film transistor (430 in Fig. 1A of Miyairi).  The TFT comprises: a metal oxide semiconductor channel layer (405) which comprises a metal oxide comprising In and Zn (as described in [0033] of Miyairi); a first gate electrode (401) and a back gate electrode (470 as described in [0071] of Miyairi).
see [0071] of Miyairi).
Regarding claim 4, Yamamoto in view of Yamamoto’852 teaches all the limitations of the display device according to claim 1, but is silent as in teaching wherein a channel formation region of each of the first transistor, the second transistor, the third transistor, and the fourth transistor comprises a metal oxide comprising In and Zn.  
Miyairi teaches a dual gate thin film transistor (430 in Fig. 1A of Miyairi).  The TFT comprises: a metal oxide semiconductor channel layer (405) which comprises a metal oxide comprising In and Zn (as described in [0033] of Miyairi); a first gate electrode (401) and a back gate electrode (470 as described in [0071] of Miyairi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Miyairi’s dual gate TFT in all of transistors of Yamamoto’s display device in order to obtain higher reliability and lower variation in threshold voltage (see [0071] of Miyairi).
Regarding claim 5, Yamamoto in view of Yamamoto’852 teaches all the limitations of the display device according to claim 1, but is silent as in teaching wherein each of the first transistor, the second transistor, the third transistor, and the fourth transistor comprises a back gate.  
Miyairi teaches a dual gate thin film transistor (430 in Fig. 1A of Miyairi).  The TFT comprises: a metal oxide semiconductor channel layer (405) which comprises a as described in [0033] of Miyairi); a first gate electrode (401) and a back gate electrode (470 as described in [0071] of Miyairi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Miyairi’s dual gate TFT in all of transistors of Yamamoto’s display device in order to obtain higher reliability and lower variation in threshold voltage (see [0071] of Miyairi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822